Title: [Barbeu-Dubourg]: Memorandum on Tobacco, [21 January? 1777]
From: Barbeu-Dubourg, Jacques
To: 


[January 21?, 1777]
Le commerce des tabacs pour la fourniture de la ferme generale offre a la societé qui l’entreprend dans les circonstances presentes la perspective d’un benefice aussi assuré et plus considerable que jamais.
Avant les troubles qui ont divisé les Colonies de leur Metropole, les entrepreneurs de ce commerce achetoient le tabac dans la Virginie et le Mariland à un prix moyen. Ils etoient obligés de relacher, non sans frais, dans les ports de la grande Bretagne. Ils vendoient leurs tabacs rendus en France cinq sols la livre (tout au plus) avec trois mois de credit et ils ne pouvoient remporter que tres peu de marchandises de France au Continent de l’Amerique pour l’usage des Colons.
Depuis la guerre ouverte entre les Etats unis et la grande Bretagne, le tabac est moins cher en Amerique. Les navires qui en sont chargés n’ont plus à se detourner pour toucher a l’Angleterre. Le prix en est arreté entre notre societé et la ferme generale a 8 sols la livre argent comptant (ce qui fait 3 sols par livre de plus qu’avant la guerre) et les memes vaisseaux peuvent porter quantité de marchandises de France en Amerique avec un benefice considerable. Mais voicy le revers de la medaille, la navigation d’un Continent a l’autre est tres perilleuse aujourd’huy. Ainsi il faut considerer si l’on ne peut pas parer à ce danger, et à quoi doivent etre evaluées les precautions necessaires pour s’en garantir? Si elles ne peuvent pas rencherir le tabac de 3 sols par livre, nous avons un gain assuré.

On mandoit de Nantes et de Bourdeaux au mois d’octobre dernier que l’assurance des vaisseaux de France dans les etats unis de l’Amerique, ou des Etats unis en France, pourroit rouler entre 15 et 18 pour cent pendant les mois d’hiver ou les jours sont courts; d’où l’on inferoit qu’elle iroit de 20 à 25 pour cent pendant les mois d’ete ou les jours sont plus longs. Or 25 pour cent d’assurance, ou un quart de la valeur d’une denrée qui ne coûte vraisemblablement pas plus de deux sols, et qui certainement ne coute pas 4 sols la livre dans le pays ne rencherit pas le tabac d’un sol par livre.
Il s’ensuit evidemment de la que le tabac sur lequel on gagnoit honnetement à le vendre 5 sols la livre avant la guerre, pourroit etre vendu avec profit a raison de 6 sols la livre dans la conjoncture presente, et qu’en le vendant 8 sols cela fait deux sols par livre de benefice ulterieur, ou deux millions sur 20,000 boucauts, sans compter le benefice que l’on peut raisonablement se promettre sur les marchandises portées en retour par les mêmes navires, qui s’en retournoient presque a vide auparavant, benefice qui couvre tout au moins l’assurance des navires allants et venants.
Il est vrai que le tabac aujourd’huy à vil prix dans le Continent peut remonter un peu, et approcher d’avantage du prix commun, mais il n’est pas a craindre qu’il monte plus haut qu’avant la guerre. C’est cependant cette unique apprehension qui a intimidé divers speculateurs, et ecarté nos principaux concurrens.
Il est vrai que la guerre peut eclater entre la France et l’Angleterre; ou que les Colonies peuvent rentrer sous la dependance de leur ancienne Metropole, quoique cela ne soit pas vraisemblable. Mais dans l’un comme dans l’autre cas, il dependra entierement de nous de continuer ce meme commerce, ou d’y renoncer, si nous craignons qu’il ne nous devint onereux.
Voila dans quelle position nous implorons les bons offices de Monsieur Franklin, et l’invitons à entrer dans notre Societé, si cela peut lui etre agreable.
